Citation Nr: 9923528	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

In a January 1999 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for residuals of a head injury to the Los, 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) for a hearing before a Traveling Member 
of the Board.  A review of the record reflects that the 
veteran was scheduled for a hearing before a Traveling Member 
of the Board on July 22, 1999.  A handwritten notation on the 
file copy of the notice mailed to the veteran reflects that 
the veteran failed to appear for his scheduled hearing.  
Additionally, an April 1999 letter from the veteran's 
representative reflects that the veteran had not returned any 
correspondence or telephone calls.  The veteran's 
representative requested that the veteran's case be forwarded 
to the Board for adjudication without further delay.  Thus, 
the case has now been returned to the Board for appellate 
consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The competent and probative evidence of record does not 
show that any current residuals of a head injury are related 
to the veteran's period of service.



CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  38 U.S.C.A. § § 1110, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran's systems were 
clinically evaluated as normal upon pre-induction examination 
dated in March 1968.  Clinical records dated in January 1970 
reflect the veteran was kicked in the head on the right side 
of his forehead and suffered from a period of amnesia as well 
as subsequent periods of acting out in a hostile fashion.  An 
impression of a normal electroencephalogram was noted.  A 
January 1970 hospital summary reflects the veteran's physical 
examination was within normal limits upon admission.  Memory 
was noted as intact for recent and remote events, abstracting 
ability was noted as fair, judgment was noted as fair, and 
insight was noted as somewhat impaired.  Affect was noted as 
blunted but appropriate for ideation.  A diagnosis of passive 
aggressive personality manifested by infractions of rules, 
occasional anti-social behavior, and outbursts of anger was 
noted.  Upon separation examination dated in January 1970, 
the veteran was clinically evaluated as normal with the 
exception of a passive aggressive personality.  In his 
January 1970 report of medical history, the veteran reported 
that he had not in the past and was not currently 
experiencing periods of unconsciousness or loss of memory or 
amnesia.

Relevant VA outpatient treatment records dated from January 
1996 to November 1996 reflect complaints of pain on the right 
side of the face, ear, and top of the head.  Relevant 
impressions of atypical headaches, headaches secondary to 
vision problems, and right facial pain were noted.  A March 
1996 x-ray report of the skull reflects an impression of a 
negative study, routine skull series, including excellent 
normal pneumatization and visualization of the mastoids.

A December 1996 statement from a VA neurologist physician 
states the veteran was undergoing treatment for a brainstem 
irritation which began with a head injury and skull fracture 
in 1970.

Upon VA general examination dated in February 1997, the 
examiner noted the head was atraumatic and normochephalic.  
The examiner noted the veteran suffered from arthritis of the 
neck and hips and had a history of arthritis of the temporal 
mandibular joints.

A November 1997 statement from a VA physician reflects the 
veteran was being treated for schizophrenia and had active 
auditory hallucinations, difficulties with his thought 
processes, and delusions.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Although the veteran has presented a plausible claim for 
service connection for residuals of a head injury, the Board 
concludes that service connection is not warranted.  A review 
of the record reflects the veteran was kicked in the head 
during service.  A January 1970 clinical record reflects the 
veteran suffered from a period of amnesia as well as 
subsequent periods of acting out in a hostile fashion.  
However, a hospital summary dated in January 1970 reflects 
the veteran's physical examination was within normal limits 
upon admission.  Additionally, an impression of a normal 
electroencephalogram was noted.  Upon separation examination 
dated in January 1970, the veteran was clinically evaluated 
as normal with the exception of a passive aggressive 
personality disorder.

Post-service treatment records dated in 1996 reflect 
complaints of face and head pain.  A December 1996 statement 
from a VA neurology physician states the veteran was 
undergoing treatment for a brainstem irritation which began 
with a head injury and skull fracture in 1970.  However, a 
September 1996 clinical record reflects a notation of normal 
skull films.  Upon VA examination dated in February 1997 the 
examiner noted the veteran suffered from arthritis of the 
neck and hips and had a history of arthritis of the temporal 
mandibular joints.  Finally, a November 1997 statement from a 
VA physician reflects the veteran was being treated for 
schizophrenia.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") made it clear in Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  The December 1996 statement 
from a VA neurology physician states the veteran was 
undergoing treatment for a brainstem irritation which began 
with a head injury and skull fracture in 1970.  However, the 
service medical records are silent for evidence of a skull 
fracture and a March 1996 x-ray report of the skull reflects 
an impression of a negative study and a routine skull series.  
Furthermore, upon VA examination dated in February 1997, the 
examiner noted the veteran's head was atraumatic and 
normochephalic.  The examiner noted the veteran suffered from 
arthritis of the neck and hips and had a history of arthritis 
of the temporal mandibular joints.  Thus, although the 
December 1996 statement is sufficient to render the veteran's 
claim well grounded, see Bostain v. West, 11 Vet. App. 124 
(1998), Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992)), it is of little or 
no probative value when viewed in conjunction with the entire 
evidence of record.  Thus, the Board concludes that the 
preponderance of the probative evidence of record is against 
the claim of entitlement to service connection for residuals 
of a head injury.  Where a fair preponderance of the evidence 
is against the claim, the claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for residuals of a head injury is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

